DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 12 are pending. This application is in condition for allowance except for the following formal matters.

Information Disclosure Statement
It is noted that there are two identical IDS filed on 08 March 2021.  As such, one of said two identical IDS is crossed out because it would result in duplicate printing of same relevant documents when the instant application is patented.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In particular, existing title describes generic device management.  Examiner suggests amending to “METHOD AND DEVICE OF PREDICTING INTER-VOLUME COPY TIME BASED ON INTER-POOL COPY SPEED”.

The specification is also objected to as failing to provide proper antecedent basis for the claimed subject matter in claims 2 and 7 – 8 (see 37 CFR 1.75(d)(1) and MPEP § 608.01(o)).  Applicant is advised to duplicate, into said instant specification, said claims (with claim objections correction) in order to avoid introducing new matter.

Claim Objections


Claim 1 should be amended to “in the storage device, IO processing and copy processing being performed between a plurality of volume groups that store the plurality of volumes see spec ¶[47]).
Claim 12 is the method claim corresponding to device claim 1 and is objected on the same grounds as claim 1.

Claim 2 should be amended to “wherein the processor is configured to predict the inter-pool copy speed based on an assumption that the inter-pool copy speed is equal in the plurality of volume groups same resource pool”.  This is to correct i) grammatical error and ii) maintain proper antecedence to terms in claim 1.

Claim 3 should be amended to “wherein the plurality of volume [[group]] groups include[[s]] a primary volume group and a secondary volume group [[which]] that i) forms a copy pair with the primary volume group and ii) stores data of the primary volume group before the copy pair is formed”.  This is to correct i) grammatical error and ii) maintain proper antecedence to previously recited terms.  In addition, it should be clear that it is secondary volume group (and not both first and secondary volume groups) that stores data of primary volume group (see spec ¶[48]).

, between the plurality of volume groups belonging to the same resource pool in the storage device, by integrating, the predicted inter-pool copy speed, plurality of volume groups [[and]] to ii) an end time point at which , between the plurality of volume groups, is reached see spec Fig. 1, ¶[31], [57-58]).

Claim 5 should be amended to “predict the inter-pool copy speed by calculating a predicted value of measured data relating to past IO processing and the copy processing stored in the storage device”.  This is so that subsequent claims that recite “the copy processing” would not be confusing as to which one of “copy processing” (claim 1 or claim 5) is being referred to.

Claim 6 should be amended to “the plurality of volume [[group]] groups include[[s]] a primary volume group and a secondary volume group [[which]] that i) forms a copy pair with the primary volume group and ii) stores data of the primary volume before the copy pair is formed”.  This is the same issue outlined in claim 3.
Claim 6 should be amended to “a usage rate of [[the]] a resource”.  This is to correct antecedence for “resource” because there is no previous recitation of said resource.
Claim 6 should be amended to “and setting an explanatory variable as a value input to the copy prediction model wherein the explanatory variable is the IOPS of the primary volume group, the usage rate of the resource, the pair number of the copy processing, and the difference amount between the primary volume group and the secondary volume group”.  This is so that explanatory variable is an IOPS of the primary volume group, a usage rate of the resource, a pair number of the copy processing, and a difference amount between the primary volume group and the secondary volume group (and not random variable that is not copy speed) (see spec ¶[56]).

Claim 7 should be amended to “herein the processor is configured to predict the inter-pool copy speed by monitoring a difference amount between the plurality of volume groups, comparing a predicted [[value]] difference amount with difference amount and the difference amount exceeds a threshold value”.  This is to i) maintain proper antecedence to previously recited terms, and ii) correct language confusion such that it is consistent with ¶[53] of the instant specification.

Claim 8 should be amended to “predict, before the copy processing is performed, the inter-pool copy speed by reducing a usage rate of [[the]] a resource or [[the]] a pair number of the copy processing, which is the predicted value, when an end time point exceeds a predetermined time and the usage rate of the resource exceeds a threshold value”.  This is to correct antecedence basis.



Claims, dependent upon above identified claims, are also objected on the same grounds as said above identified claims.

Allowable Subject Matter
Claim 1 recites, at least, predicting inter-volume copy time based on inter-pool copy speed between plurality of volume groups belonging to same resource pool in a storage device.  This subject matter is reflected in the following limitations of claim 1.
predict an inter-pool copy speed between the plurality of volume groups belonging to a same resource pool in the storage device, 
and predict an inter-volume copy time based on the predicted inter-pool copy speed
Nonaka (US 20150201013) teaches outputting estimation time (inter-volume copy time) based on copy size per unit time (copy speed) (see Nonaka Fig. 31) that is determined by “fundamental performance value – decrease speed” (see Nonaka ¶[139]) wherein said fundamental value is based on read and write influence degree (see Nonaka ¶[128]), and said decrease speed is based on overlap degree (see Nonaka ¶[133]).  In exemplary embodiment, said copy size per unit time is calculated for task 1 that copies data from LUN 12 into LUN 24 (plurality of volumes) (see Nonaka ¶[113], ¶[131], ¶[135], ¶[140]).  Note that since data is plurality of volume groups).  However, Nonaka does not appear to explicitly teach that said copy size per unit time is inter-pool copy speed between said LUN 12 and said LUN 24 that belong to same resource pool in a storage device.  Therefore, claim 1 is allowable over prior art.  However, claim 1 is not in condition for allowance due to outstanding claim objections.
Claim 12 is the method claim corresponding to device claim 1 and is considered allowable over prior art for the same reasons as claim 1.
Claims, dependent upon independent claim 1, are also considered allowable over prior art for the same reasons as said independent claim 1.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282. The examiner can normally be reached Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIE YEW/            Primary Examiner, Art Unit 2139